Title: To George Washington from Robert Dinwiddie, 2 September 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Septr 2d 1757

Yours of the 27th Ulto I recd last Night. Colo. Read from Lunenburg says he had sent You up twenty nine Soldiers, probably in two Parties, the last I suppose were not arrived when You wrote me.
I am sorry so many have deserted since Yr last, or do I know what to do unless they will Out-law all those that do desert, & I wish You wou’d send the Names of those that deserted after receiving the Bounty order’d by the Country, & receiv’d their Cloathg & Arms.
The Reason I am so earnest in having the Numbers with You, & those sent to Augusta is, to qualify me to agree with Contractors for supplying them with Provisions; as the Contractors will naturally desire to know the Number they are to provide for.
I see the Difficulties You mention in sending a Return of the whole Regiment, yet You will observe the Necessity of having it. As to the Beef at Fort Cumberland. I despair of Yr making much of it, but do what You can; I hope the other Species not objected to will soon be replac’d at Fort Loudoun.
I am sorry the Enemy have appear’d on the Branch & of their having kill’d five & captivated eight, this I fear will be the Case by surprizing the poor unguarded People, & Nothing further can be expected than our People being employ’d in Parties searching for the Enemy.
We must suspend Recruiting for some Time till a Method is found out to reclaim the Deserters, which at present appears to me very difficult, but hope You will be able to compleat the present Companies to 100 each rank & file.
I approve of Your pardoning the poor Prisoners & I hope Your Reproof to them will have its desired Effect, & they become good Soldiers. I cannot think Colo. Stanwix will leave our Frontier in these perilous Times.
I understood Mr Boyd that the Money he carried last up was more than wou’d pay the Forces to the last of August & I suppose

there remains in Yr Hands some of the 2000£ sent for the Drafts, which may be applied for Contingences.
I accused You of looseness in Writing, viz. tho’ You are not concern’d in Indian Affairs, yet when an Insult & Quarrel subsists where You Command it was reasonable to expect You shou’d have given an Account thereof, not having heard from Mr Atkin till this Minute by Mr Richd Smith.
As formerly I can say Nothing to the Accts or Demands of the People for the Indians till I know their Amo[unt] & for what—& it’s not to be expected the Country is to employ a Person for to settle every little Demand. The Detachmt to Augusta, I expected an Acct of the Officers & the Men in each Compa. Majr Lewis writes he arrived there the 4th Ulto with 140 Men, & that he was inform’d Colo. Clemt Read was to supply them with Provisions; did not You direct him to apply to Mr Read for Provisions? he writes me to appoint some Person to purchase Provisions; I hope Mr Read has sufficient for three Months, as before I want the particular Numbers in order to contract for supply of Provisions.
You shou’d have acquainted me of the Arms being at Falmouth, & that You had sent for them, howr as they are now with You it’s very well.
I have a monstrous long Letter from Mr Atkin which I cannot answer particularly, but shall in general. Colo. Fairfax has wrote me earnestly for a Commission for his Son Wm Henry to be a Lieutenant, if any Vacancy I shall be glad he may be oblig’d in this, as I have a great Regard for the old Gentn: I wrote a short Line to You under his Cover to the above Purpose which he probably will forward to You.
I desire You will send a particular Acct of Provisions remaing on Hand, & how long You think they may serve the Men &ca that the new Contractors may know the Time they are to commence their Supplies. I understand from Govr Sharpe that Mr Ross wou’d either supply the Species of Provisions left at Fort Cumberland in Hand, or pay You in Cash, when adjusted advise me thereof. I remain with Respect Sir Your mo. humble Servant.

Robt Dinwiddie



Pray write me whether one Robt Holmes is amongst the Number of Deserters.

